Citation Nr: 1721880	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  08-17 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the character of the Appellant's discharge from service is a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Appellant served on active duty from July 1972 to October 1974 in the United States Marine Corps.  He received an other than honorable discharge for this period of active duty.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the VA Regional Office (RO) in Winston-Salem, North Carolina.  

In February 2010, the Appellant testified before a Veterans Law Judge (VLJ), who is no longer employed at the Board.  A transcript of that hearing is of record.  In January 2017, the Appellant was notified that the VLJ was no longer employed at the Board and that he had the right to request another hearing before a VLJ who would ultimately make the decision on his appeal.  In February 2017, the Appellant indicated that he did not want another hearing.

This case has been before the Board and the Court of Appeals for Veterans Claims (Court) on multiple occasions.  Most recently, in April 2015, the Board remanded the issue to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further appellate review.

The Board notes that the Appellant's attorney requested and was granted a 90-day extension on June 1, 2017.  However, given the favorable disposition below, the Board finds that there is no prejudice to the Appellant in proceeding with a decision on this matter prior to the termination of the 90-day extension.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Appellant's case must take into account the existence of these electronic records.



FINDINGS OF FACT

1.  While pending trial for a third absent without leave (AWOL) charge in September 1974, the Appellant requested an undesirable discharge for the good of the service; he was discharged under "under than honorable conditions."

2.  The evidence is at least in equipoise on the question of whether the Appellant was insane at the time of committing the offenses causing his other than honorable discharge.


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the Appellant, the character of his discharge from service is not a bar to benefits administered by the Department of Veterans Affairs.  38 U.S.C.A. § 5303 (West 2016); 38 C.F.R. § 3.12(b), (c), (h) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a person is seeking VA benefits, it first must be shown that the service member upon whose service such benefits are predicated has attained the status of veteran.  38 U.S.C.A. § 1110 (West 2014); Cropper v. Brown, 6 Vet. App. 450, 452 (1994).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). 

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits. 
 38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  There are two types of character of discharge bars to establishing entitlement for VA benefits:  statutory bars found at 38 U.S.C.A. § 5303(a), and regulatory bars listed in 38 C.F.R. § 3.12(c)-(d).  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).

VA regulations define an "insane" person as one who:  (a) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (b) interferes with the peace of society; or (c) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354 (a).

The condition of insanity need only exist at the time of the commission of the offense leading to the person's discharge, and there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  There still must be competent evidence establishing the claimant was insane at the time of the offenses in question leading to discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).

In this case, the Appellant's available service personnel records show that he was AWOL for a total of 252 days.  The Appellant was arraigned and tried before a Summary Court Martial in March 1973 on a charge of unauthorized absence or AWOL.  The Court found him guilty of unauthorized absence or AWOL from January 16, 1973, to March 5, 1973.  He subsequently was arraigned and tried before a Special Court Martial in June 1973 on another charge of unauthorized absence or AWOL.  The Court found him guilty of unauthorized absence or AWOL from April 30, 1973, to June 4, 1973.  While pending trial for a third unauthorized absence or AWOL charge in September 1974, the Appellant requested an undesirable discharge for the good of the service.  In October 1974, the Appellant's request for an undesirable discharge was approved and he was discharged from active duty under other than honorable conditions.

The claims file indicates the Appellant has had a long history of psychiatric treatment.  He contends that his psychiatric problems began as a result of difficulties he experienced during basic training and that he went AWOL due to his severe mental problems.

The question at issue is whether the Appellant was insane, as defined by VA regulation, at the time of his AWOL offenses.  The Board finds that that the evidence pertaining to this question is, at the very least, in relative equipoise.  

In March 2017, the Appellant submitted an opinion from Dr. J.M., a private psychologist.  Dr. J.M. thoroughly reviewed the Appellant's claims file, and opined, 

Based on what the [Appellant] told me and what I read in the record, I believe that it is as likely as not that his Bipolar Disorder began in service, and as such, constituted 'a more or less prolonged deviation from his normal method of behavior' and as such, means that he was insane at the time he was on active duty. 

In support of his opinion, Dr. J.M. noted that an April 2006 VA examiner believed the Appellant's bipolar disorder was related to service.  Dr. J.M. also noted that the December 2012 VA examiner opined that he believed the Appellant's bipolar disorder began during boot camp and that his impulsive behavior that led to his AWOLS was related to that disease.  It was also noted that the December 2012 VA examiner amended his opinion the same day and discussed at length why he did not believe the Appellant was insane in service.  Dr. J.M. opined that he believed the December 2012 examiner misapplied VA's regulation defining insanity, noting that the impulsivity resulting from his bipolar disorder was a 'deviation from his normal method of behavior.'  He acknowledged the December 2012 VA examiner's opinion that the Appellant may have had significant pre-service difficulties owing to his extremely dysfunctional family of origin, but that they were nothing compared to his troubles after service, simply because he did not have bipolar disorder until he had been in the Marines for several months.  He further opined, 

Because of his Bipolar Disorder, it was impossible for the [Appellant] to 'conform his behavior to the expectations of society or his superior officers.' As he told me, his mind would go blank when he went AWOL.  Moreover, when an individual is having a manic episode, they are so impulsive and have such poor judgement that the expectations of society are the least of their worries.

Dr. J.M. also considered the lay statements from the Appellant and his sisters.  As noted, the Appellant stated that his mental problems began during the rigors of boot camp.  His sisters stated that he was a normal brother prior to service and that he became someone else during his military service.  They stated that he became depressed, angry, and anxious, and that he became distant and paranoid.  
Because Dr. J.M.'s opinion involved a thorough review and discussion of the evidence of record and was supported rationale, the Board finds this opinion highly probative.  

The Board acknowledges the record also includes medical opinions that tend to weigh against the claim.  As noted above, the December 2012 VA examiner opined that the Appellant's poor judgment and impulsive behavior, which manifested as several periods of absence without leave, was secondary to his mental disease.  As to whether this was a deviation from his normal method behavior, the Board finds that the December 2012 VA examiner's opinion lacks rationale.  The lay evidence indicates that the Appellant had been relatively normal prior to his military service and his psychiatric evaluation was normal at enlistment.  In addition, the November 2016 VA examiner opined that the Appellant's recollection of "going blank" at the time of his AWOLS was not consistent with bipolar disorder, obsessive compulsive disorder, and anxiety disorder.  However, she did not address whether the Appellant's lack of judgment and impulsivity that led to his AWOLs was consistent with bipolar disorder.  As noted by Dr. J.M., these symptoms tend to be associated with manic episodes.  The November 2016 VA examiner also opined that the Appellant's AWOLS was not a deviation from his normal method behavior, but for the same reasons, the Board finds this opinion lacks rationale, especially in light of the lay statements and the normal enlistment examination.   

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue.  38 U.S.C.A. § 5107(b) (West 2014).  Here, the Board finds that Dr. J.M.'s opinion, along with the lay statements of record, permit application of section 5107(b).  In other words, the evidence both for and against the claim is in relative equipoise.  Accordingly, resolving all reasonable doubt in the claimant's favor, the Board finds that at the time of committing the offenses which led to his other than honorable discharge, the appellant was experiencing a prolonged deviation from his normal method of behavior such that he is considered insane for VA purposes.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.354(a); see also Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").  Accordingly, the Board finds that the character of the Appellant's discharge from service is not a bar to VA benefits.


ORDER

The character of the Appellant's discharge from service is not a bar to benefits administered by the Department of Veterans Affairs.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


